Order filed February 13, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00527-CR
                                   ____________

               MICHAEL JERMAINE WILLIAMS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1350907

                                     ORDER

      Appellant is represented by retained counsel Connie B. Williams. Counsel
has filed a motion to withdraw because appellant has failed substantially to fulfill
his obligation to pay counsel’s fee as agreed. This court is unaware whether
appellant is entitled to appointment of counsel and to proceed without the payment
of costs. Accordingly, we enter the following order.
      We ORDER the judge of the 184th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeal, and, if so, whether counsel shall
be permitted to withdraw. The court should further determine whether appellant is
indigent and, thus entitled to appointed counsel. The judge shall appoint appellate
counsel for appellant, if necessary. The judge shall see that a record of the hearing
is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk=s record
containing the findings and conclusions. Those records shall be filed with the clerk
of this court on or before March 13, 2014.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      It is so ORDERED.



                                       PER CURIAM